Citation Nr: 1223193	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  05-23 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for peripheral neuropathy of the right lower extremity, current rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for peripheral neuropathy of the left lower extremity, current rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a    November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  The matter was previously before the Board in October 2011 and remanded for further development and adjudication.  There has been substantial compliance with the remand directives.


FINDINGS OF FACT

1.  The service-connected peripheral neuropathy of the right lower extremity is not shown to be productive of moderate, incomplete paralysis of the sciatic nerve.

2.  The service-connected peripheral neuropathy of the left lower extremity is not shown to be productive of moderate, incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8620 (2011).  

2.  The criteria for an evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8620 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in March 2005, which was after the November 2004 rating decision.   While he did not receive complete notice prior to the initial rating decision, the March 2005 letter provided certain essential notice prior to the readjudication of his claims.  See Mayfield, 444 F.3d at 1328.  The letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A May 2005 statement of the case and April 2012 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his  representative were given an opportunity to respond.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service VA medical records, reports of VA examination, and the transcript from the July 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Board notes that additional VA outpatient treatment records (dated between 2004 and 2012) were added to the Veteran's claims file in May 2012.  The Veteran waived initial RO consideration of these records and they were considered in preparation of this decision.  See Waiver dated May 14, 2012.  A Remand is not necessary.  38 C.F.R. §§ 19.31, 20.1304(c).

Attempts to obtain outstanding VA outpatient treatment records, if any, from the Bay Pines VA Medical Center (VAMC) resulted in a negative response.  See Response received in November 2011.  The VAMC indicated there were no records for the Veteran for any time period.  Any further attempts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(2).
  
For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  

When considering functional impairment caused by a service-connected disorder, evaluations should be based on an assessment of the lack of usefulness, and adjudicators should consider the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

III. Analysis

The Board has reviewed all the evidence in the Veteran's claims file and "Virtual VA" record (VA's electronic database storage).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The service-connected peripheral neuropathy of the bilateral lower extremities is currently rated as 10 percent disabling for each extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8620.  Under this Code section, a 10 percent rating is assigned for mild, incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate, incomplete paralysis; 40 percent for moderately severe, incomplete paralysis; 60 percent for severe, incomplete paralysis with marked muscular atrophy; and 80 percent for complete paralysis.  38 C.F.R. § 4.124a.  Id.

The pertinent facts found in the medical evidence of record are discussed below.  Having carefully considered the Veteran's claims in light of the evidence of record and the applicable laws and regulations, the peripheral neuropathy of the bilateral lower extremities, more closely approximates the criteria for the current 10 percent ratings.  38 C.F.R. § 4.7.

In this regard, there is no dispute that the Veteran has peripheral neuropathy of the lower extremities associated with his diabetes mellitus.  What is in question, however, is whether the Veteran has incomplete paralysis of the sciatic nerve and to what degree the paralysis is present (mild, moderate, moderately severe, or severe).  

VA outpatient treatment records dated in August 2003 show the Veteran had a loss of protective sensation in the feet.  A March 2004 entry indicated the Veteran reported that his toes and feet hurt.  There was some loss of protective sensation of the feet.   In June 2004, the Veteran complained of pain in the left foot.  In October 2004, there was reduced temperature of the feet and reduced touch of the left medial surface of the left foot.  

Upon VA examination in November 2004, the Veteran presented with subjective complaints of burning and numbness on the soles of his feet, left greater than right.  He denied weakness, fatigue, or functional loss to prevent him from performing his job.  He wore foam inserts.  The shoes were evenly worn.  He did not take any medication.  There was no specific nerve involved in his diabetic neuropathy, but it was evident by a limp that the left foot was more affected than his right.  Patellar tendon reflexes were trace positive.  Achilles tendon reflexes were absent.  The Veteran had normal light touch sensation to monofilament device of the thighs, knees, and proximal shin.  The left mid shin developed beginning of stocking numbness.  There was no appreciation to monofilament device fiber touching the left sole of the feet or tips of the left toes.  He appreciated the fiber contacting the left foot for every other application.  

Stocking numbness developed more distally on the right, revealing no complete loss of sensation.   There was appreciation of monofilament fiber touching the dorsum of the right foot 2/3 times and on the sole of the foot and tips of the toes 1/3 times.  The Veteran had decreased vibration sense bilaterally in the lateral malleoli but more so on the left than the right.  His equilibrium was poor standing barefooted, feet together and arms extended.  Poster tibial pulse was 4+ bilaterally.  The feet were warm and there was appropriate perspiration.  There was also appropriate hair distribution over the lower extremities.  There were no calluses or ulceration of the soles of the feet or toes.  Toe nails were normal and there was no evidence of cyanosis, clubbing, or edema.  The Veteran had mild peripheral neuropathy on the right lower extremity and moderate in the left with pain, not controlled on medication.  

VA outpatient treatment records dated in March 2008 contain complaints of foot pain; however, the Veteran fractured his left foot.   X-rays of the right foot dated in December 2008 show osteoarthrosis of the calcaneo-cuboid joint secondary to trauma.  The Veteran also had orthosis of the left foot.  He used depth shoes and ankle braces.  

Upon VA examination in April 2009, the Veteran complained of pain in the plantar aspect of his feet, left greater than right.  He did not take any medication other than Ibuprofen.  He denied the use of brace or orthotic.   Examination of the lower extremities revealed a dorsalis pedis pulse 2+.  He had decreased sensation on the plantar aspect of the feet as well as the dorsum aspect of all the toes in a non-dermatomal distribution.  There was no evidence of abnormal weight bearing.  He was tender to palpation on the plantar aspect of the left foot along the midfoot and in the origin of the plantar fascia at the medial tuberosity of the calcaneous.  On the right, he was tender to palpation of the midfoot and in the origin of the plantar fascia on the medial tuberosity of the calcaneous.   There was no edema, cyanosis, weakness, incoordination or instability of either foot.  The Veteran had bilateral plantar fasciitis.  


In July 2011, the Veteran presented testimony before the Board.  He indicated that his feet felt like they were on fire, with a tingling sensation.  He also reported numbness in his shins.  He indicated that while the left lower extremity symptomatology was worse, the right was quickly catching up.  The burning sensation was said to be equal bilaterally.  He also testified to problems with balance.  The Veteran's wife testified that the Veteran tripped when he walked and complained of burning, pins, needles, and numbness in his legs.

The Veteran was afforded an additional VA examination in November 2011.  The Veteran reported that his feet felt like they were on fire.  He also endorsed shooting pain (mild on right and moderate on left) and coldness.  He complained of constant tingling and numbness of the shins, left greater than right.  The Veteran had mild paresthesias and/or dysesthesias on the right and moderate on the left.  Numbness was considered mild on the right and moderate on the left.  Strength was normal in knee flexion, ankle plantar flexion, and ankle dorsiflexion.  Reflexes were normal in the knees and decreased in the ankles.  Light touch/monofilament testing was normal in the knees and thighs, and decreased in the ankle, lower legs, feet and toes.  Position sense was decreased in the right lower extremity and normal on the left.  Vibration sensation was decreased in the bilateral lower extremities, as was cold sensation.  There was no muscle atrophy.  There were no tropic changes characterized by loss of extremity hair or smooth/shiny skin attributable to the diabetic neuropathy. 

There was no paralysis of the femoral nerve (anterior crural).  The examiner indicated the Veteran had bilateral, incomplete, paralysis of the sciatic nerve.  It was classified as mild bilaterally.  The examiner reasoned that the symptoms and findings were of the sensory system only and involved only the distal toes to mid-calf.  There was no evidence of muscle weakness, muscle atrophy, loss of reflexes, frequent falls from sensory loss, medication or other treatment for symptoms, or podiatry visits.  Gait was normal on examination.  The Veteran was able to do straight line gait and one legged stance.  There were no atrophic changes or weeping sores on the feet or legs.  

VA outpatient treatment records dated in May 2012 show the Veteran continued to complain of a burning pain on the bottom of his feet.  It was said to be off and on for the past three years.  He did not use any medication.  There was no swelling or claudication.  The Veteran was started on Gabapentin and titrate as tolerated. 

Based on the foregoing, the Board finds no persuasive evidence to support an increase to 20 percent disabling for either the left or right lower extremity.  Though the peripheral neuropathy of the left lower extremity was classified as moderate upon VA examination in 2004, no rationale was provided.  Moreover, it was not supported by the objective findings either at the time of examination in 2004 or the cumulative medical evidence thereafter.  Significantly, the most recent examination in 2011 found the peripheral neuropathy to be mild.  The examiner reasoned that the symptoms and findings were of the sensory system only and involved only the distal toes to mid-calf.  This is similar to the findings in 2004.  As in 2004, there was no evidence of muscle weakness, muscle atrophy, loss of reflexes, frequent falls from sensory loss, medication or other treatment for symptoms, or podiatry visits in 2011.  There were no atrophic changes or weeping sores on the feet or legs in 2004 or 2011.  The Veteran recently began medication in May 2012.  

There has been no persuasive evidence showing that the bilateral peripheral neuropathy of either the left or right lower extremity more nearly approximates a disability picture that includes moderate, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.119.  In light of the above, there is no basis for assignment of an evaluation, to include "staged" ratings, other than the 10 percent disability ratings which have been assigned.  38 C.F.R. § 4.7. 

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities is so exceptional or unusual as to warrant the assignment of a higher rating on an extra- schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities reasonably describes his disability level and symptomatology.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has considered the hearing testimony and statements made by the Veteran.  The Board determination that ratings in excess of 10 percent should not be viewed as a finding that the disabilities do not result in impairment.  The Board is bound, however, by the regulatory rating criteria.  The evidence is against a finding that the criteria for higher ratings have been met for any period contemplated by this appeal.  Should the disabilities increase in severity in the future, the Veteran may always file a new claim for increased ratings. 


ORDER

An evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity is not warranted.  An evaluation in excess of 10 percent for the service-connected peripheral neuropathy of the left lower extremity is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


